Citation Nr: 1455131	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for neurological problems, essential tremors
and Parkinson's disease as a result of exposure to herbicide and pesticides.

2.  Entitlement to service connection for colon polyps as a result of exposure to herbicides and pesticides.  

3.  Entitlement to service connection for irritable bowel.

4.  Entitlement to service connection for skin cancer, basal cell carcinoma as a result of exposure to herbicides and pesticides.

5.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides and pesticides.

6.  Entitlement to service connection for hypertension as secondary to diabetes mellitus and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously remanded this matter for additional development in September 2013.  The additional development included obtaining the Veteran's personnel records, contacting JSRRC to corroborate any herbicide exposure in service and affording the Veteran VA examinations.  The Veteran's personnel records were obtained and associated with the record, and the information regarding herbicide exposure was obtained from JSRRC in December 2013.  The Veteran was afforded VA examinations in February 2014 and April 2014.  The Board concludes there was substantial compliance with the remand directives of September 2013.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection colon polyps and basal cell carcinoma are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran had herbicide exposure while serving at Camp Korat, Thailand in 1964 and 1965.   

2.  The Veteran has a current diagnosis of Parkinson's disease.

3. Irritable bowel syndrome had onset in service.   

4.  The Veteran does not have a current diagnosis of diabetes mellitus.

5.  Hypertension did not manifest during service or within one year of service and is not proximately due to or aggravated by a service-connected disability.   


CONCLUSIONS OF LAW

1.  The Veteran's Parkinson's disease is presumed to be due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.309(e) (2014).

2.  Service connection for irritable bowel syndrome is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.14 (2014).

3.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  Hypertension was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, prior to the initial rating decision in this matter, letter dated in June 2007 and January 2008 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, personnel records and VA medical records have been obtained and associated with the claims file.  Pursuant to the Board's September 2013 remand directive, additional information regarding exposure to herbicide was obtained from JSRRC. 

In this case, the Veteran had VA examinations for hypertension and irritable bowel syndrome in February 2014.  He was afforded examinations for diabetes mellitus and Parkinson's disease in April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations provided to the Veteran are adequate as they were based upon a review of the claims file and an interview of the Veteran, considered the relevant medical facts and principles and provided opinions as to the etiology of the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues being decided.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed, and no further assistance is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  





II.  Analysis of Claims

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2014). 

Hypertension and diabetes mellitus are "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) applies to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Colon polyps and irritable bowel syndrome are not listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims. 

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension and diabetes mellitus, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Additionally, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Those diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias. 38 C.F.R. § 3.309(e) (2014).

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, that applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).

Service Connection for Parkinson's Disease 

The Veteran claims service connection for Parkinson's Disease secondary to herbicide exposure in service.  In statements in support of his claim, the Veteran has indicated that he was assigned to the wire team and worked outdoors on the perimeter of Camp Korat.  

The Veteran also submitted buddy statements describing the duties that he and others performed during service.  In a statement dated in June 2011, S.C. noted that he served with the Veteran in Korat, Thailand from mid-1964 through mid-1965.  S.C. indicated that, during that time, he and the Veteran worked together repairing and installing phone lines on both Army and Air Forces bases.  He stated that all of the work was performed outside.  

Personnel records show that the Veteran served in Thailand with 207th Signal Company from September 1964 to September 1965.  Personnel records indicate that the Veteran's service occupation was switchboard operator.  
In an August 2011 statement, the Veteran indicated that his duties involved climbing telephone poles and stringing field wire for telephone communications.   He stated that this was outside the perimeter of the base.

The Veteran submitted buddy statements from individuals in his unit which indicated that he worked around the perimeter of the base.  A July 2011 statement from S.C. reflects that the Veteran and S.C. were responsible for repairing and installing telephone lines.  

The case was previously remanded in order to obtain information regarding the Veteran's herbicide exposure.  In response to a request from the AMC, in December 2013, JSRRC provided a response stating that a recently declassified document contains evidence that there was significant use of herbicides, tactical and commercial, along the fenced in perimeters of bases in Thailand to remove foliage that provided cover for enemy forces.

In a December 2013 memorandum, AMC indicated that exposure to herbicides could not be conceded, as JSRRC could not corroborate the Veteran's exposure to herbicide.  In a memorandum dated in January 2014, the AMC conceded the Veteran's exposure to herbicides.  The memorandum indicated that this was based upon information in the personnel file.  The memorandum indicated that the Veteran's personnel file showed that he was assigned to the 207th Signal Company at Camp Friendship, Korat, Thailand and that he did operate in and around the base perimeter as a pole lineman and telephone installer.  

Given the Veteran's service occupation as a lineman and telephone installer, as well as the information from JSRRC which reflects that tactical and commercial herbicides were used along base perimeters in Thailand during his period of service,  the Board finds that the Veteran was exposed to herbicides.  

The record reflects a current diagnosis of Parkinson's disease.  A February 2011 Parkinson's disease questionnaire from the Veteran's private doctor reflects that he was diagnosed with Parkinson's disease.  In a letter dated in February 2012, the Veteran's private physician indicated that the Veteran has Parkinson's disease.  
Based upon the foregoing, the record shows that the Veteran was exposed to herbicides during his service in Thailand and that he currently has Parkinson's disease.  Accordingly, the Board concludes that the Veteran's herbicide exposure during service has been established, and that presumptive service connection for Parkinson's disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

Service Connection for Irritable Bowel Syndrome

The Veteran asserts that irritable bowel is related to herbicide exposure during service.  The Veteran also asserts that irritable bowel syndrome is either caused or aggravated by service-connected tropical sprue.  

In this case a May 1966 rating decision granted service connection for tropical sprue.

The Veteran had a VA examination in May 2014.  The VA examiner noted that the Veteran has a diagnosis of post-infectious irritable bowel syndrome, status post tropical sprue.  The examiner noted that the Veteran contracted tropical sprue in service and has had bowel problems since that time.  For the first 5-6 years, the Veteran had persistent diarrhea associated with weight loss.  Since then, he had intermittent diarrhea a few times a month.  The examiner opined that the Veteran's irritable bowel syndrome was at least as likely as not incurred in or caused by service.  The examiner noted that the Veteran is service-connected for "irritable colon," which is synonymous with "irritable bowel syndrome."  The examiner noted that irritable bowel syndrome may only be diagnosed in the absence of a biologic disease marker. The examiner noted that the Veteran had objective evidence of tropical sprue in the 1960's.  The examiner opined that the Veteran only has one diarrheal illness, and it appears directly related to service.  The examiner opined that it would be appropriate to label the Veteran's condition "post-infectious irritable bowel syndrome."   The examiner noted that this condition is known to arise from tropical sprue and may be related to a malabsorptive system.  The examiner noted that the onset of symptoms in service and post-service continuity were well-documented.  The examiner concluded that the Veteran's post-infectious irritable bowel syndrome is essentially the same as "irritable colon" and is related to the disease in service, diagnosed as tropical sprue.  Service connection is granted. 

The Board further notes that tropical sprue is rated according to the criteria for irritable colon and therefore contemplates the same symptomatology associated with irritable bowel syndrome.  Thus, the grant of service connection will likely not  impact the current evaluation assigned for the Veteran's gastrointestinal disability. 

Service Connection for Diabetes

The Veteran claims service connection for diabetes secondary to herbicide exposure during service.  In a statement received in March 2011, the Veteran asserted that he is borderline diabetic.  

Service treatment records do not reflect complaints or diagnoses of diabetes mellitus.  

Post-service VA outpatient records do not reflect that diabetes mellitus manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for diabetes mellitus may not be presumed.  §§ 3.307, 3.309.

VA outpatient treatment records reflect findings of impaired fasting glucose.  The records do not demonstrate any diagnosis of diabetes mellitus.  VA records dated in September 2009 noted a diagnosis of impaired fasting glucose.  

The Veteran had a VA examination in April 2014.  The VA examiner indicated that the Veteran did not have an official diagnosis of diabetes mellitus type II.  The examiner noted that the Veteran's most recent A1C, completed in April 2014, was 6 percent.  The examiner noted fasting glucose of 109 mg/ dL.  The examiner indicated that the Veteran is not on medication for this condition.  The examiner further indicated that the Veteran's glycohemoglobin levels are non-diagnostic.  

The Board concludes that service connection is not warranted for diabetes mellitus.  In this regard, the VA examiner found that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  He reached this conclusion after considering the record, to include the laboratory findings.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Service Connection for Hypertension

The Veteran seeks service connection for hypertension, secondary to diabetes mellitus.  

The Veteran had active duty service from November 1963 to September 1965.  An April 1964 examination reflects that the Veteran reported "questionable high blood pressure."  The Veteran noted that he was rejected by the National Guard in November 1963 due to excessive hypertension.  Upon separation from service in September 1965, a blood pressure reading of 150/80 was recorded.  However,  no diagnosis of hypertension was noted on the separation examination. 

The evidence of record does not show that hypertension manifested to a compensable degree within one year of separation from service in September 1965. As such, service connection for hypertension may not be presumed.  38 C.F.R. 
§§ 3.307, 3.309.

The Board finds that continuity of hypertension since service is not shown.  An initial post-service diagnosis of hypertension is shown in VA treatment records dated in March 2006.  The gap of more than 40 years between service separation and initial post-service treatment of hypertension weighs against a relationship between the Veteran's hypertension and an injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

The Board finds that there is no competent evidence of a link between the Veteran's service or a service-connected disability and his current hypertension.  The Veteran had a VA examination in February 2014.  The examiner indicated that the claims file was reviewed.  The examiner noted a diagnosis of hypertension.   The Veteran reported that he was diagnosed with hypertension in 1998.  He also reported that his blood pressure was elevated on the day that he was drafted.  The Veteran reported that he did not recall if it was high in service.  

The examiner indicated that a review of the claims file showed that the Veteran had blood pressure of 128/76 in October 1963.  The examiner noted that a 1964 examination showed a blood pressure reading of 134/84.  The examiner indicated that the numbers were hard to read and could be incorrect.  The examiner noted that a blood pressure reading of 150/80 was recorded in September 1965.  

The examiner stated that, in general, the diagnosis of hypertension requires a number of readings taken over at least several days under defined circumstances.  The examiner indicated that a single high reading, such as the 150/80 result noted above, is not diagnostic.  The examiner concluded that a relationship of the veteran's hypertension to service or within one year of separation from service cannot be supported.

The examiner stated that he was not aware of a relationship between Agent Orange exposure and hypertension.  The examiner observed that general research in PubMed did not reveal a relationship between hypertension and Agent Orange exposure.  The examiner concluded that the Veteran's hypertension is less likely as not related to active service, within one year of service, or to any in-service disease,
event or injury including exposure to herbicides and/or pesticides in Thailand.

The Board notes that service connection may not be granted for hypertension as secondary to diabetes mellitus or PTSD, as service connection is not in effect for either of those disabilities.  The grant of service connection on a secondary basis is contingent upon first establishing service connection for the underlying disability. 

Based upon the foregoing, there is no probative evidence of a nexus of between current hypertension and a disease, injury or event in service, including Agent Orange exposure during service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for Parkinson's disease is granted.

Service connection for irritable bowel syndrome is granted.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.


REMAND

Colon Polyps

In April 2014, the Veteran was afforded a VA examination to ascertain whether colon polyps are related to service.  The VA examiner opined that polyps are not aggravated by his irritable bowel syndrome.  The examiner then noted that residuals of post-infectious irritable bowel syndrome "could represent a potentially aggravating influence to the polyps."  The opinion contains contradictory statements regarding the issue of aggravation. 

For the purpose of clarifying the opinion, the Board finds that the case should be remanded in order to obtain an addendum opinion from the April 2014 examiner regarding the issue of aggravation of colon polyps due to the Veteran's service-connected irritable colon.  

Basal Cell Carcinoma

The February 2014 VA examination noted a history of basal cell carcinoma with excisions in 1994 and 2011.  The examiner noted that the Veteran reported extensive solar exposure in service.  The examiner opined that basal cell carcinoma is less likely than not related to service.  The examiner stated that basal cell carcinomas are felt to be highly related to solar exposure.  The examiner noted that a review of literature failed to cite herbicide or pesticide exposure as causal.  The examiner noted that all other causes would be less likely than not compared with solar exposure.  Although the examiner cited solar exposure as the cause of basal cell carcinoma, the examiner did not specifically discuss whether basal cell carcinoma could be related to solar exposure the Veteran had during active duty service. 

The Veteran has reported sun exposure during his service in Thailand.  His statements in that regard are competent and credible.  Accordingly, a remand is warranted to obtain an addendum opinion from the examiner to address whether the Veteran's basal cell carcinoma is related to the solar exposure during service in Thailand.   

Accordingly, the case is REMANDED for the following action:

1. The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the February 2014 examination for preparation of a supplemental opinion addressing the issue of aggravation.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.

After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's colon polyps are aggravated (permanently worsened) by service-connected irritable bowel syndrome/tropical sprue.

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided.

2.  If the February 2014 VA examiner is not available, then the Veteran should be scheduled for a new VA examination in the appropriate specialty to determine whether colon polyps are permanently aggravated by service-connected irritable bowel syndrome/tropical sprue

3.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the February 2014 examination for preparation of a supplemental opinion.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed. 

After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's basal cell carcinoma is related to his sun exposure during service. 

In addressing this question, the examiner should discuss the Veteran's during his service in Thailand when he worked outdoors repairing and installing phone lines.

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided.
  
4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims for service connection for colon polyps and basal cell carcinoma.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


